MEMORANDUM**
Alejandro Castellón appeals from the 108-month sentence imposed after his guilty-plea conviction for conspiracy to distribute methamphetamine, in violation of 21 U.S.C. § 846.
We dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 *659F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.